Citation Nr: 0113301	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-22 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) to the left upper arm (minor), involving 
Muscle Groups III and V, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.R. and D.O.T.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a compensable disability 
evaluation for sinusitis.  The veteran timely completed an 
appeal with respect to this issue.

The RO, in the interim, denied entitlement to an increased 
rating for residuals of a GSW to the left upper arm (minor), 
involving Muscle Groups III and V, in a November 1999 rating 
decision.

The Appellant, J.R. and D.O.T. thereafter presented testimony 
as to both of the aforementioned claims at a personal hearing 
held by the Hearing Officer at the local VARO in January 
2000.  A copy of the transcript of that hearing has been 
associated with the claims folder.

The record reflects that the Hearing Officer accepted the 
veteran's testimony with respect to his GSW claim as a timely 
filed notice of disagreement.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (the statutory provisions of 38 U.S.C.A. § 
7105 do not impose technical pleading requirements); see also 
38 C.F.R. § 20.201 (2000).  By decision issued in February 
2000, the Hearing Officer granted an increased rating to 10 
percent for sinusitis.  An increased rating for service-
connected GSW residuals was denied.  The veteran was provided 
with a supplemental statement of the case in March 2000, 
wherein his GSW claim was included as an additional issue.

By VA letter issued in June 2000, the veteran was informed 
that his appeal was being certified and transferred to the 
Board.  A subsequent motion for advancement on the docket was 
granted.  See 38 C.F.R. § 20.900(c) (2000).

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness of his appeal with respect to his GSW claim in 
a letter of January 22, 2001.  It was essentially contended 
that the veteran failed to file a timely substantive appeal 
regarding his GSW claim within one-year of the date that the 
RO notified him of its decision (mailed on November 10, 1999) 
or within 60-days from the mailing of the SSOC (mailed on 
March 30, 2000) which included the claim as an additional 
issue.

It is the opinion of the undersigned Member of the Board, 
however, that the appeal was perfected.  The record reflects 
that the veteran's accredited representative, Disabled 
American Veterans, filed a VA Form 646 in June 2000, which 
expressed a desire to appeal the denial of the increased 
rating GSW claim to the Board.  The undersigned accepts this 
statement as a timely substantive appeal with respect to the 
veteran's GSW claim.  See 38 C.F.R. § 20.302(b) (2000); see 
also Tomlin, supra.  Therefore, the veteran's GSW claim is 
considered to be in appellate status and has been listed on 
the title page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas, supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

During the course of his January 2000 personal hearing, the 
veteran testified that he receives ongoing treatment at the 
local VA Medical Center.  The hearing officer indicated that 
these records would be considered in assigning the correct 
evaluation for the service-connected disabilities.  The 
records have not been requested or obtained.  The CAVC has 
held that the requisition and consideration of all available 
medical and treatment records that are relevant to issues on 
appeal is necessary for the proper adjudication of this case.  
This is particularly important with regard to VA medical 
records since VA has constructive notice of medical records 
in its possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his sinusitis and GSW 
residuals of the left upper arm, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including treatment records developed by 
VA since January 1, 1999 should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should also review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The RO should then re-adjudicate the 
veteran's increased rating claims.  If 
either of the benefits sought on appeal 
remains denied in any way, the appellant 
and the appellant's accredited 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



